Citation Nr: 0006689	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Section 306 pension benefits.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to March 
1946.

This is a contested claim.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1997 Special Apportionment Decision by the RO.


REMAND

The procedures applicable to contested claims were not 
sufficiently followed in this case.  As a result, a REMAND is 
necessary in order to correct the procedural defects.

In September 1996, the veteran notified that RO that he was 
no longer living with his wife.  By letter of January 1997, 
the veteran indicated that he did not make any direct 
payments to his wife or children, but regularly bought 
clothing and school items for them.  His oldest daughter had 
been living with him since September 1996.  In March 1997, 
the veteran's wife was removed from his pension award, 
effective April 24, 1995, the date that they separated.

In August 1997, the appellant's claim for entitlement to an 
apportionment of the veteran's Section 306 pension benefits 
was received.  At that time, the appellant submitted 
financial information showing total income for herself and 
her children of $1256.00 per month.  She reported monthly 
expenses in the amount of $1230.00.

In a November 1997 special apportionment decision, the RO 
denied the appellant's claim for apportionment.  The decision 
noted that the veteran's monthly expenses, net income after 
expenses, liquid assets, and other assets were all 
"unknown."  Only the appellant was notified of the 
decision; the veteran did not receive notice of the decision.

In her January 1998 notice of disagreement, the appellant 
indicated that the veteran had suffered a stroke and was in a 
nursing home.  She reported that all three of the veteran's 
minor children were living with her.  In April 1998, only the 
appellant was issued a statement of the case (SOC).  In her 
substantive appeal dated in June 1998, the appellant 
indicated that the veteran was living with his adult daughter 
and her husband.  The veteran and his representative were not 
furnished with a copy of the SOC and a summary of the content 
of the appellant's substantive appeal.

The Board notes that the RO never requested current financial 
information from the veteran after the claim for 
apportionment was filed by the appellant.  In addition, 
updated information has not been requested from the appellant 
after her report in the June 1998 substantive appeal that her 
financial status had changed.  Without current information 
concerning the financial status and obligations of all 
parties, consideration of the claim for apportionment cannot 
be accomplished.

As noted above, the contested claims procedures were not 
followed as required by 38 U.S.C.A. § 7105A (West 1991); 38 
C.F.R. §§ 19.100, 19.101, 19.102, 20.713 (1999).  
Specifically, the veteran was not issued a copy of the SOC 
and a summary of the content of the appellant's substantive 
appeal.  The RO must cure these procedural defects and fully 
comply with the contested claims procedures in order to 
ensure that the appellant and the veteran are afforded due 
process of law.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must provide the veteran with 
a copy of the SOC and a summary of the 
content of the appellant's substantive 
appeal, consistent with the contested 
claims procedures set forth in 38 
U.S.C.A. § 7105A (West 1991); 38 C.F.R. 
§§ 19.100, 19.101, 19.102, 20.713 (1999).

2.  The RO should take appropriate steps 
in order to request that the appellant 
and veteran complete current financial 
status reports indicating all monthly 
expenses and income.  Based on the 
responses, the RO should undertake all 
indicated development.

3.  The RO should re-adjudicate the issue 
of the appellant's entitlement to an 
apportionment of the veteran's Section 
306 pension benefits in light of all of 
the evidence and argument of record, to 
include any evidence and argument added 
pursuant to this REMAND.  Both parties 
and each of their representatives should 
be notified of the action taken and 
should be furnished with a copy of the 
supplemental statement of the case (SSOC) 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
Both parties and their representatives 
should also be afforded the opportunity 
to respond to the SSOC before the case is 
returned to the Board for further 
appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The parties need take no 
further action until they are otherwise notified, but they 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The Board expresses 
no opinion, either factual or legal, as to the ultimate 
disposition warranted in this case pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


